Rodey, Judge,
filed the following memorandum:
Tbe bill in this case is a very peculiar one. Its prayer is for a mandatory injunction to force these defendants to dismiss a suit they have brought in an insular district court. That proposition to start with is untenable. In a proper case they might be enjoined from proceeding with such a suit, but no court of concurrent jurisdiction will go farther than that.
Complainants allege that respondents tried to get a judgment against them in this court, but failed, and were forced to dismiss their suit against complainants for lack of jurisdiction. That respondents then recovered judgment here against a remaining defendant, but that since that time respondents have virtually filed their suit over again in an insular court, against complainants, although the latter had been dismissed out of this court on the question of jurisdiction.
The present respondents, who are the complainants in tho ■suit at law tried in this court some time ago, filed what they call a plea to the present bill, but which, in our judgment, is more in the nature of an attempt to answer. The issue is to strike this alleged plea from the files. We do not think it *472is necessary to pass on tbis issue, because, from an examination of the bill, we can see no equity in it, and therefore it will be dismissed with costs, and it is so ordered.